Citation Nr: 1038163	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  05-30 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to a compensable rating for hemorrhoids.

2.  Entitlement to a rating in excess of 40 percent for post-
operative residuals of a duodenal ulcer.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from November 1960 to April 1971.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  This case was previously before the Board in December 
2007.

In August 2007 the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO; a transcript of that 
hearing is of record.

A November 2009 rating decision granted service connection for 
psychiatric disability and assigned a rating of 50 percent, 
effective September 18, 2003.  The Veteran has not expressed 
disagreement with the November 2009 rating decision.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the service-connected 
hemorrhoids have been manifested by complaints of pain and some 
bleeding; the hemorrhoids are not thrombotic and not irreducible, 
have no excessive redundant tissue, and do not produce secondary 
anemia or fissures.

2.  Throughout the rating period on appeal, Veteran's service-
connected post-operative residuals of a duodenal ulcer have been 
manifested by complaints of nausea and constipation without 
recurrent ulceration, weight loss, anemia, malnutrition or 
hypoglycemic symptoms.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for hemorrhoids have 
not been met at any time during the rating period on appeal.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Code 7336 (2009).

2.  The criteria for a rating in excess of 40 percent for post-
operative residuals of a duodenal ulcer have not been met at any 
time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes 7305, 
7308 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

By correspondence dated in August 2003, September 2004, January 
2005, December 2007, and January 2010 the Veteran was informed of 
the evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to obtain 
evidence in support of the claims, the assistance that VA would 
provide to obtain evidence and information in support of the 
claims, and the evidence that should be submitted if there was no 
desire for VA to obtain such evidence.  38 U.S.C. § 5103(a); 
Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).  
Importantly, the Board notes that the Veteran is represented in 
this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  
The Veteran has submitted argument and evidence in support of the 
appeal.  Based on the foregoing, the Board finds that the Veteran 
has had a meaningful opportunity to participate in the 
adjudication of the increased rating claims such that the 
essential fairness of the adjudications are not affected.

In March 2006 the Veteran received notice regarding the 
assignment of a disability rating and/or effective date in the 
event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  As VCAA notice was not completed prior 
to the initial AOJ adjudication of the claims, such notice was 
not compliant with Pelegrini.  However, as the case was 
readjudicated thereafter, there is no prejudice to the Veteran in 
this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

Duty to Assist

The Veteran's service treatment records are associated with the 
claims file, as are VA medical records and the Veteran's records 
from the Social Security Administration (SSA).  The Veteran has 
undergone VA examinations that addressed the medical matters 
presented on the merits by this appeal.  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations obtained in this case are adequate, as they included 
an examination of the Veteran and elicited his subjective 
complaints.  The VA examinations described the Veteran's 
disabilities on appeal in sufficient detail so that the Board is 
able to fully evaluate the claimed disabilities.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining VA examinations with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  The Veteran has not 
referenced any other pertinent, obtainable evidence that remains 
outstanding.  VA's duties to notify and assist are met, and the 
Board will address the merits of the claims.

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Staged ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Thus, the Board 
must consider whether the Veteran is entitled to staged ratings 
at any time during the appeal period.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this decision, 
there is no need to discuss, in detail, all the evidence of 
record.  Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each piece 
of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.

Service connection for hemorrhoids was granted in an August 1997 
rating decision; a noncompensable evaluation was assigned.  The 
Veteran's increased rating claim was received in July 2003.

Service connection for post-operative residuals of a duodenal 
ulcer was granted in a May 1971 rating decision; a 40 percent 
evaluation was assigned.  The Veteran's increased rating claim 
was received in July 2003.

Service connection is also in effect (granted in a November 2005 
RO decision) for incisional hernia at pyloroplasty scar 
associated with post operative status, duodenal ulcer.  The 
Veteran's service-connected incisional hernia disability is not 
before the Board.

I.  Hemorrhoids

Under Diagnostic Code 7336, mild or moderate hemorrhoids are 
rated noncompensably (0 percent) disabling.  A 10 percent rating 
is assigned if the hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing frequent 
recurrences.  A 20 percent rating is available for hemorrhoids 
with persistent bleeding and with secondary anemia, or with 
fissures.

At an August 2003 VA examination, the Veteran complained of 
hemorrhoids that would come and go on an erratic basis.  He 
complained of mild symptoms once or twice a week consisting of 
itching and burning during bowel movements, without bleeding.  He 
would use Preparation H once a week.  Physical examination 
revealed no external hemorrhoids.  The diagnosis was recurrent 
hemorrhoids with no symptoms and no complications.

In a statement received in August 2004 the Veteran essentially 
indicated that he sometimes had blood in his stool from his 
hemorrhoids.

At a September 2005 VA stomach examination the Veteran complained 
of two to three hemorrhoids per week with itching, burning, and 
pain.  He also indicated that he saw blood on the toilet paper in 
the toilet bowl.  Physical examination revealed a small external 
hemorrhoid with no evidence of active bleeding or stool leakage.  
The impression was recurrent hemorrhoids.

At his August 2007 Board hearing the Veteran indicated (August 
2007 Board hearing transcript, pages 9-10) that his hemorrhoids 
were manifested by burning and bleeding "every week or so." He 
did not wear protection from the bleeding and treated his 
hemorrhoids with over the counter medications (Preparation H).

At a September 2009 VA examination, the Veteran again complained 
of two to three hemorrhoids per week with itching, burning, and 
pain.  He also indicated that he saw blood on the toilet paper in 
the toilet bowl.  Physical examination revealed small external 
hemorrhoids with no evidence of active bleeding or stool leakage.  

A December 2009 VA record reveals that the Veteran complained of 
occasional minor rectal bleeding.

The record does not establish that a compensable rating is 
warranted.  There is no evidence of large hemorrhoids or 
thrombotic, irreducible hemorrhoids, and there are no findings of 
excessive redundant tissue or frequent recurrences, the criteria 
required for a 10 percent rating under Diagnostic Code 7336.  
Further, there is no indication of persistent bleeding with 
secondary anemia, or with fissures, the criteria required for a 
20 percent rating under Diagnostic Code 7336.

As such, the preponderance of the evidence is against a 
compensable rating for hemorrhoids.

II.  Ulcer

Under Diagnostic Code 7308, the diagnostic code used to rate 
postgastrectomy syndromes, a 40 percent rating is assigned for 
moderate postgastrectomy syndromes; less frequent episodes of 
epigastric disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss.  A 60 
percent rating is assigned for severe postgastrectomy syndromes; 
associated with nausea, sweating, circulatory disturbance after 
meals, diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia.

Under Diagnostic Code 7305, the diagnostic code used to rate 
duodenal ulcer, a 40 percent rating is warranted where there is 
evidence of a moderately severe duodenal ulcer; less than severe 
but with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days or 
more in duration at least four or more times a year.  A 60 
percent rating is assigned where there is evidence of a severe 
duodenal ulcer; pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of definite 
impairment of health.

An April 2003 VA record reveals that the Veteran complained of 
indigestion with spicy foods but denied blood in stools, nausea 
and vomiting, and constipation or diarrhea.  The Veteran's weight 
was recorded as 197 pounds.  A July 2003 VA record notes that the 
Veteran complained of intermittent abdominal pain, constipation, 
and diarrhea, but he denied blood in the stool or vomiting blood.

At an August 2003 VA stomach examination the Veteran indicated 
that he had upper gastrointestinal symptoms, which the examiner 
attributed to gastroesophageal reflux as opposed to any 
complications from his ulcer or surgery for his ulcer.  
Examination revealed a normal abdominal examination without 
palpable organomegaly or tenderness other than at an incisional 
hernia.  The diagnosis was status post peptic ulcer surgery 
"30+" years without apparent residuals.

In a statement received in August 2004 the Veteran essentially 
indicated that, contrary to what some medical records may have 
reported, he did have nausea, vomiting, diarrhea, and 
constipation on a daily basis.

At a September 2005 VA stomach examination the Veteran complained 
of constant constipation and a bloating stomach; he occasionally 
had some nausea and vomiting.  Examination revealed that the 
Veteran weighed 207 pounds and had diffuse abdominal tenderness 
to light palpation.  An addendum noted "Unremarkable abdominal 
series."

A November 2006 VA record noted that the Veteran had complained 
of being sick the prior 2-3 weeks, with intermittent nausea, 
diaphoresis and no appetite.  The Veteran denied diarrhea, 
vomiting, or abdominal pain.  The Veteran weighed 199.7 pounds.

At his August 2007 Board hearing the Veteran indicated (August 
2007 Board hearing transcript, page 12) that his stomach stayed 
swollen and tight as if it would "bust."  He also noted that he 
was continuously constipated until he would take medications 
which in turn led to diarrhea.  He also stated that he had 
excessive sweating.

An August 2009 VA medical record noted that the Veteran was 
concerned about an enlarging ventral hernia the prior three 
weeks.  The Veteran denied abdominal pain, nausea, vomiting, and 
problems with bowel function.  

At a September 2009 VA digestive examination the Veteran 
complained of chronic constipation and epigastric burning two to 
three times a week lasting 15 to 20 minutes.  He continued to 
have abdominal pain and bloating with occasional nausea and 
vomiting.  He weighed 235 pounds and stated that he had gained 
approximately 35 pounds the prior year.  Physical examination 
revealed abdominal distention with generalized tenderness to 
palpation.  Bowel sounds were present in all 4 quadrants.  The 
diagnosis included status post peptic ulcer surgery with chronic 
constipation.

A December 2009 VA record reveals that the Veteran denied 
epigastric distress, diarrhea, constipation, melena, and 
abdominal pain.

A February 2010 VA record noted that the Veteran's weight was 245 
pounds.

The medical evidence does not reveal weight loss, health 
impairment, anemia, recurrent hematemesis, or melena.  As such, 
while the Veteran has complained of nausea, vomiting, diarrhea, 
and constipation, the Board notes that findings of periodic 
vomiting, recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of health impairment, or 
findings of severe postgastrectomy syndrome associated with 
nausea, circulatory disturbance after meals, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia, so as to 
warrant the assignment of a 60 percent under Diagnostic Codes 
7305 or 7308, have not been demonstrated.  While the Veteran 
complained of weight loss in November 2006, his weight at that 
time was similar to his weight in April 2003.  Not only has 
weight loss not been shown, there is no suggestion of weight loss 
with anemia, as required under Diagnostic Codes 7305 and 7308.

As such, the preponderance of the evidence is against a rating in 
excess of 40 percent for post-operative residuals of a duodenal 
ulcer.

Conclusion

The Board notes that in adjudicating a claim the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington 
v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board 
acknowledges that the Veteran is competent to give evidence about 
what he observes or experiences; for example, he is competent to 
report that he experiences certain symptoms such as bowel 
problems and hemorrhoid pain.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).   However, as with the medical evidence of 
record, the Veteran's credible account of his symptomatology 
describes ratings consistent with those currently assigned.

In reviewing the foregoing, the Board has been cognizant of the 
"benefit of the doubt" rule, but there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit more favorable determinations.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

As for extraschedular consideration, the threshold determination 
is whether the disability picture presented in the record is 
adequately contemplated by the rating schedule.  Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that 
the Veteran's disability picture is not so unusual or exceptional 
in nature as to render his schedular rating inadequate.  The 
disabilities on appeal have been evaluated under the applicable 
diagnostic code that has contemplated the level of occupational 
impairment caused by the disabilities on appeal.  The evidence 
does not reflect that the Veteran's ulcer disability or 
hemorrhoids, alone, has caused marked interference with 
employment or necessitated any frequent periods of 
hospitalization, such that application of the regular schedular 
standards is rendered impracticable.  Therefore, referral for 
assignment of an extra-schedular evaluation in this case is not 
in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

A compensable rating for hemorrhoids is denied.

A rating in excess of 40 percent for post-operative residuals of 
a duodenal ulcer is denied.


REMAND

The Veteran seeks entitlement to a TDIU.  Entitlement to a TDIU 
was denied in the September 2003 rating decision on appeal, and 
was most recently denied in a March 2010 supplemental statement 
of the case.  A review of the March 2010 supplemental statement 
of the case reveals, however, that the Veteran's service-
connected mood disorder (the Board again observes that a November 
2009 rating decision granted service connection for psychiatric 
disability) was not considered in that adjudication.  Based on 
the circumstances of this case, the Board finds that the AOJ must 
readjudicate this claim prior to consideration by the Board.

Accordingly, the case is hereby REMANDED for the following 
action:

The AOJ should readjudicate the issue of 
entitlement to a TDIU with consideration of 
all service-connected disabilities, to 
include service-connected psychiatric 
disability.  If the benefit sought is not 
granted to the Veteran's satisfaction, a 
supplemental statement of the case should be 
issued, and the Veteran and his 
representative should be afforded the 
appropriate period to respond.  Thereafter, 
the case should be returned to the Board, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


